ORMOND, J.
The exemption from suit, if due presentment of the debt is not made to the representative of an estate, is a privilege appertainining to the estate of the deceased, and those interested in it, and cannot be claimed by any other person liable on the same debt. Nor is the right of one so circumstanced, who may be compelled to pay the debt, to proceed against the estate, at all affected, by the omission of the creditor to present *581the claim to the representative of the estate. His right to recover from his principal, arises from the payment of the debt, and is not impaired by the omission of the creditor to make due presentment. This point was expressly ruled in the case of Cawthorne v. Weisinger, 6 Ala. 716, and previously in McBroom v. The Governor, 6 Porter, 32. Let the judgment be affirmed.